Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noroyan (US 2018/0037319 A1).
Regarding Claim 8 Noroyan discloses An aircraft comprising:
a fuselage having an upper surface (surface of “upper half”; Paragraph 0009) and a lower surface (surface of “lower half”; Paragraph 0009) that define an airfoil shape in cross- section along a vertical plane such that horizontal movement of the fuselage through air generates a lift force (as required to provide “difference in the static air pressure which acts on the AC from below”; Paragraph 0003) in a vertical direction;
a plurality of modules (1-5, best shown in Figs. 1 and 10) attached to the fuselage, each module including an upper jet engine (in Fig. 10, the angled rectangle right above where 36 points, complimentary to where 2 points) directed above the upper surface of the fuselage and an opposed lower jet engine (1 in Fig. 10; also see Claim 1 “jet propulsion power units”) directed below the lower surface of the fuselage; and
a central controller (“AC control center”; para 0146) configured to control a flightpath of the aircraft by changing thrust of the upper jet engine and the lower jet engine of each of the plurality of modules to thereby change a combined thrust vector (“lifting power AC depends on the aggregate power of all the turbines”; Para 0143) of the plurality of modules.

Regarding Claims 9-17 Noroyan discloses the aircraft
9. The aircraft of claim 8 wherein the upper surface and the lower surface meet along a perimeter (surface where 8, 9, and 10 are in Fig. 2) and the plurality of modules are attached to the fuselage within the perimeter.

10. The aircraft of claim 9 wherein each of the upper and lower jet engines expel exhaust substantially horizontally (see angle of 14 in Fig. 10) at locations within the perimeter of the fuselage.

11. The aircraft of claim 8 wherein an upper jet engine (upper 1) of a module is directed along a plane that is substantially parallel (see angle of 14 in Fig. 10) to the upper surface of the fuselage that extends about the module.

12. The aircraft of claim 11 wherein the lower jet engine (lower 1) of the module is directed along a plane that is substantially parallel (see angle of 14 in Fig. 10) to the upper and lower surfaces of the fuselage that extend about the module.

13. The aircraft of claim 8 wherein an upper jet engine of a module has an upper exhaust opening (upper opening defined by 14/11) and the lower jet engine has a lower exhaust opening (lower opening defined by 14/11) that is separated (via 36) from the upper exhaust opening by the fuselage.

14. The aircraft of claim 8 wherein the fuselage has a substantially circular shape (See Fig. 1) in cross section along a horizontal plane and the plurality of modules (1-5) are located within the fuselage at fixed locations within the circular shape.

15. The aircraft of claim 8 wherein each of the plurality of modules has an upper surface that is substantially flush (“turbines are installed vertically or at an angle, so that the outer surface match the hull tilt”; Para 0131) with the upper surface of the aircraft and has a lower surface that is substantially flush with the lower surface of the aircraft.

16. The aircraft of claim 8 wherein the fuselage includes an oblate spheroid portion (“a rounded (spherical) surface”; Para 0009), the plurality of modules located within the oblate spheroid portion.

17. The aircraft of claim 16 wherein the plurality of modules include at least four modules (there are dozens, but at least 1-5 are shown in Fig. 1) located within the oblate spheroid portion.

Claims 1-7 are rejected using the same elements and reasoning as applied above to Claims 8-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Noroyan (US 20180037319 A1). Noroyan discloses the aircraft as described above in Claim 8, but is silent on an oval shape, but does state “he AC can have any other known shape” in Paragraph 0132. It would have been an obvious matter of design choice to make the different portions of the upper and lower surfaces  of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642